Citation Nr: 1717525	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (UEs).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and a family member


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1946 to January 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas that denied the benefits sought on appeal.

In February 2014, the Veteran and his witness testified at a Board hearing at the Agency of Original Jurisdiction (AOJ) via video conference before the undersigned.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board remanded the case to the AOJ in May 2014 and November 2015 for additional development.


FINDING OF FACT

The preponderance of the evidence shows that the peripheral neuropathy of the bilateral UEs did not have its onset during military service, nor is it otherwise causally related to such service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the bilateral UEs have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.303, 3.307(a), 3.309(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify and to Assist

There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the June 2011 rating decision, via letters dated in May 2009 and April 2011, VA provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or claim any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  As concerns the Veteran's examination, the November 2015 Board remand directed clarification of the findings and nexus opinion rendered at the June 2014 examination.  As the original examiner was no longer available, another examination and medical nexus review of the claims file was conducted as directed in the remand.  The reviewer-examiner provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's service treatment records (STRs) are not available.  In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159 (e).  Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of records unless the claimant submits the records VA was unable to obtain; and, notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1)(i)-(iv).

Here, the RO received a negative response to records requests in November 2009 from the Personnel Information Exchange System (PIES).  (02/04/2010 VBMS-PIES)  Thereafter, a memorandum of formal finding of unavailability of service treatment records was issued in March 2010.  (03/27/2010 VBMS-Third Party Correspondence)  The memorandum detailed all efforts made to obtain the records. The RO also contacted the Veteran in March 2010 regarding the unavailability of service treatment records.  (02/05/2010 VBMS-MAP Development).  

Given the missing STRs, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46   (1996).  No presumption, either in favor of the claimant or against VA, arises from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Further considering the duty to assist, post-service VA and private treatment records have been obtained and added to the claims file.  Pursuant to the Board's May 2014 remand directives, efforts were made to obtain any records extant related to the Veteran with the Social Security Administration (SSA).  That agency informed the AOJ in July 2014 that such records did not exist and that further efforts to obtain them would be futile; there were no medical records; and, the Veteran did not file for disability benefits.  Neither the Veteran nor his representative asserts that there are any additional records that should be obtained prior to a Board decision. 

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain organic diseases of the central nervous system (CNS) are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Carpal tunnel syndrome (CTS) and peripheral nerve conditions are among the diseases of the CNS to which the presumption applies.  VBA Adj. Manual M21-1, III.iv.4.G.1.d; Fountain v. McDonald, 27 Vet.App. 258 (2015).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

In his written submissions and his hearing testimony, the Veteran asserts that his UE disorder is the result of events he experienced in boot camp.  He testified that on many occasions, he was ordered to get on his knees and slap the concrete with his open hands.  The Veteran testified further that on occasion his hands would bleed from the concrete slapping.  (03/04/2014 VVA-Hearing Testimony, p. 12)

The June 2014 examination report (06/19/2014 VBMS-C&P Exam-Musc, pp. 11 et seq) reflects that the examiner reviewed the Veteran's history, to include as documented in his medical records.  The examiner noted the absence of any records related to the Veteran's service.  He also noted that there were also no records related to the private CTS surgery in 2004, some 56 years after the Veteran's discharge from active service.  The examiner noted an April 2011 EMG that showed evidence of bilateral CTS and slowing of the ulnar nerves, though no diagnosis of ulnar nerve problems was noted.  The April 2011 EMG report also noted that there was evidence of a generalized sensory peripheral neuropathy.  However, the June 2014 examiner noted that the EMG conducted in 2013 did not reveal a similar finding.  The examiner opined that it was not at least as likely as not that the Veteran's UE neuropathy was causally related to his active service.  Id., p. 20.

The examiner noted that, regardless of the etiology of the Veteran's peripheral neuropathy, there was no evidence that the disorder was present in or after service until the 2004 CTS release surgery, a period of silence of approximately 56 years.  There simply was no documented medical history of continuing complaints or treatments to indicate a chronic disabling condition.  Referencing the Board's directions in the 2014 remand, the examiner advised that the Board should consider that complaints of numbness are entirely subjective in many cases; and, different examiners use different criteria for documentation of sensation.  The examiner then observed that the diagnosis of peripheral neuropathy was made clinically, and the diagnosis of CTS by EMG in 2011 and 2013.  The examiner noted that the records reflected that the Veteran reported that the surgery provided relief for only three months, so the CTS diagnosis may not have been the major contributor to his symptoms.  The examiner noted that cervical spine contribution had not been considered but also noted that cervical spine X-rays taken the day of the examination were normal for the Veteran's age.  The examiner also noted the prospect of hypothenar hammer syndrome, which is related to repetitively using the hand to hit an object, and produces ulnar nerve injury distal to the wrist.  The examiner then noted the disorder was not diagnosed by either of the Veteran's prior nerve conduction studies (NCS).  Further, that type of activity was not associated with a history of CTS or injury to the median nerve in the hand.  Id., p. 22.

The November 2015 Board remand directed that an examiner opine on whether either of the disorders noted in the June 2014 examination report was causally related to the Veteran's active service.  The December 2016 examination report reflects that the examiner who conducted the June 2014 examination was no longer available.  A Board certified neurologist reviewed the claims file instead.  (12/30/2016 C&P Exam, 1st entry, p. 3)  The examiner specifically noted the directions in the November 2015 Board remand, and that an updated examination of the Veteran also was conducted.  Id., pp. 3-4.  The examiner noted that the Veteran's entire history and his available records were reviewed.

The examiner noted that the Veteran has three peripheral nerve conditions that affect his UEs: CTS, tardy ulnar palsy, and diabetic polyneuropathy.  The examiner explained that CTS is caused by compression of the median nerve in the
Wrist; and, tardy ulnar nerve palsy is caused by compression of the ulnar nerve
at the level of the elbow.  Further, diabetes causes a length-dependent neuropathy.
That occurs because excess sugars in the bloodstream are converted to long-chain sugar molecules that are deposited within the peripheral nerves.  That process affects the transmission of nerve signals over the length of the nerve, and those signals are progressively degraded over the entire nerve length.  Diabetes also may cause "focal neuropathy," that affect segments of the nerve, especially where nerve confinement may occur such as in the wrist or at the elbow.  (Quotes in original)

The examiner noted that CTS and ulnar neuropathy were diagnosed on the basis of his EMG and NCS's, which are the gold standard for diagnosing those conditions.  The diabetic neuropathy was diagnosed on the basis of clinical findings.  The first NCS also demonstrated changes consistent with diabetic neuropathy, and the Veteran's clinical course was consistent with that diagnosis.  The examiner noted the Veteran's lay reported history that his hands were injured when he was forced to pound his open hands on concrete while he was in training and that his hands had been symptomatic since the injury occurred approximately 70 years earlier.  The examiner opined that, were that the case, it would be expected for the Veteran to have reported symptoms of the nerve injury around the time that it happened, if it in fact happened.  The examiner noted further that the Veteran's records dated in March 2011 noted complaints of bilateral hand numbness for four to five years.  The examiner opined that the noted history appeared to contradict the Veteran's reported history that he had experienced hand symptoms ever since service.  Instead, the notation in the records would place date of onset in 2006 or 2007, which would be too late for the Veteran's symptoms to have been caused by an in-service event.  The examiner opined that there was no evidence to indicate that an event in service caused compression of the Veteran's nerves in his wrists or his elbows.  There was also no evidence to link his diabetes to service.  Id., pp. 4-5.

In light of those factors, the examiner opined that it was not at least as likely as not that either CTS, tardy ulnar neuropathy, or diabetes or diabetic neuropathy is causally linked to the Veteran's active service.  Regarding the opinion of the 2014 examiner that hypothenar hammer syndrome might be a factor, the examiner noted that the disorder was not diagnosed by either of the prior NCS's.  The examiner noted that hypothenar hammer syndrome is related to repetitively using the hand to hit an object, and that produces ulnar nerve injury distal to the wrist.  That type of activity, however, is not associated with a history of CTS or injury to the median nerve in the hand.  The examiner then observed that was not how the Veteran reported that he sustained his injury but via pounding concrete with his open hand.  Hypothenar hammer syndrome, the examiner explained, is associated with injury to the ulnar nerve in the hypothenar eminence (the part of the hand beneath the little finger).  The Veteran's EMG and NCS's demonstrate that the area of abnormal ulnar nerve function is at the level of the elbow.  The examiner explained that an ulnar nerve problem at the elbow would not be related to hypothenar hammer syndrome or repetitive pavement pounding with an open hand.  Further, hypothenar hammer syndrome is not associated with diabetes mellitus.  Hence, it is not at least as likely as not that the Veteran has hypothenar hammer syndrome based on the above information and the electrodiagnostic findings.  The examiner opined that it was implausible that the Veteran sustained a nerve injury to both hands in the late 1940s which then did not manifest itself until over fifty years later.  (12/30/2016 C&P Exam, 1st entry, p. 5)

In this case, the examiner considered all of the available evidence, to include the Veteran's lay reports, and provided a full explanation for the opinions rendered.  Hence, the Board finds that the examiner's opinion is entitled to substantial weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the hearing testimony by both the Veteran and his family member that his hands had hurt since his service, but his symptoms did not in fact worsen until the 2000s.  (Hearing Testimony, p.15)  While the Board discerns no basis on which to question the Veteran's veracity as to his ongoing pain, as concerns the etiology of the pain, the Board finds that the other evidence of record, to include the detailed medical opinion reflected in the December 2016 examination report, simply garners greater weight that the Veteran's reported history.  Further, the Board finds that opining on the etiology of disorder such as CTS and peripheral neuropathy is beyond the capability of lay persons and requires medical training.  See Jandreau, 492 F. 3d 1372; 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training.

The evidence clearly shows the presence of the first element required for service connection, a currently diagnosed disorder or disorders.  Nonetheless, in light of all of the above, the Board finds that that preponderance of the evidence is against a finding that either CTS or peripheral neuropathy of the UEs manifested to at least a compensable degree within one year of service, or that either is causally connected to active service.  38 C.F.R. §§ 3.307(a), 3.309(a), 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for peripheral neuropathy of the UEs is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


